     Case 18-06007 Document 48 Filed in TXSB on 10/03/19 Page 1 of 3



             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

IN RE:                        §
ANTHONY PIGGUE                §         CASE NO. 18-32456
     DEBTOR.                  §         (Chapter 7)
                              §
ANTHONY PIGGUE                §
     Plaintiff,               §
                              §
v.                            §         ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §
CHRISTOPHER M. MURRAY, IN HIS §
CAPACITY AS CHAPTER 7 TRUSTEE §
     Plaintiff,               §
                              §
v.                            §         ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §

            EMERGENCY UNOPPOSED MOTION TO MEDIATE
     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
     YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
     CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
     AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
     RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
     FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
     THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
     MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
     RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
     NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
     REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
     UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
     CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
     MOTION AT THE HEARING.

     REPRESENTED     PARTIES     SHOULD      ACT   THROUGH       THEIR
     ATTORNEY.

     EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
     CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
     WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE

                                    1
         Case 18-06007 Document 48 Filed in TXSB on 10/03/19 Page 2 of 3



       REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
       CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
       IMMEDIATE RESPONSE.

TO THE HONORABLE UNITED STATES CHIEF BANKRUPTCY JUDGE, DAVID R.
JONES:

       Christopher R. Murray, chapter 7 trustee (“Trustee” or “Plaintiff”) for the bankruptcy estate

of Anthony Piggue (“Estate”) and plaintiff in this case hereby files this Unopposed Emergency Motion

to Mediate (“Motion”) and respectfully states the following:

       1.      Anthony Piggue (the “Debtor”) initiated this adversary proceeding against Karon G.

Barbee, Receiver on June 27, 2019.

       2.      The Trustee filed a Motion to Intervene on September 14, 2019 (“Motion to

Intervene”)(Docket No. 27), which was unopposed. The Court entered an order authorizing the

Trustee to file his Intervenor’s Complaint on November 20, 2019 (Docket No. 29). The Trustee filed

his Intervenor Complaint on November 27, 2019 (Docket No. 31).

       3.      Pursuant to the Order Approving Compromise (Docket No. 169), the Debtor

assigned his claims in this adversary proceeding to the Trustee.

       4.      The Trustee and Karon Barbee (“Barbee” or “Defendant”) are actively in discussions

regarding the merits of the underlying claims and defenses. The parties have agreed to mediate the

claims asserted in this adversary proceeding, subject to this Court’s approval. The Honorable United

States Bankruptcy Judge Eduardo V. Rodriguez has agreed to act as a judicial mediator and has offered

to mediate in Houston on October 22, 2019. All parties and counsel are available on that date as well.

The proposed mediation date is less than 21 days from the date of filing this Motion, which is the

reason that the Motion is filed on an emergency basis.




                                                  2
        Case 18-06007 Document 48 Filed in TXSB on 10/03/19 Page 3 of 3



                                            PRAYER

       WHEREFORE, the Trustee respectfully requests that the Court authorize the parties to

mediate the disputes in this adversary proceeding, enter an order appointing Hon. Eduardo V.

Rodriguez to serve as the mediator, and for such other and further relief which the Court deems

appropriate.


Dated: October 3, 2019.

                                              Respectfully submitted,

                                              /s/ Erin E. Jones
                                              Erin E. Jones
                                              Jones Murray & Beatty, LLP
                                              Texas Bar No. 24032478
                                              4119 Montrose Suite 230
                                              832-529-1999 (Office)
                                              832-529-3393 (Fax)
                                              erin@erinjoneslaw.com
                                              ATTORNEYS FOR CHAPTER 7
                                              TRUSTEE

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019 a true and correct copy of the foregoing was served
electronically to all counsel of record to the parties in this adversary proceeding via ECF/PACER.

                                              /s/ Erin E. Jones
                                              Erin E. Jones




                                                 3
